United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     February 16, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-60528
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                             LARRY D. BROWN,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
              for the Southern District of Mississippi
                      USDC No. 1:03-CR-110-ALL


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Larry D. Brown appeals his conviction following a jury

trial for being a felon in possession of a firearm, 18 U.S.C.

§ 922(g)(1).      Brown argues that the district court abused its

discretion in admitting evidence of his involvement in counter-

feiting and impersonation of a police officer.

           Because the challenged evidence “complete[d] the story of

the crime” and was “‘inextricably intertwined’” with the evidence

of the crime charged, the evidence was “intrinsic” evidence.               See


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
United   States   v.   Coleman,   78   F.3d      154,   156   (5th   Cir.   1996)

(citations omitted); United States v. Dale, 374 F.3d 321, 325 (5th

Cir. 2004), petition for cert. filed (Nov. 8, 2004) (No. 04-7184).

Brown has failed to show that the district court abused its

discretion in admitting this evidence, the probative value of which

was   not   substantially   outweighed      by    any   potential    for    undue

prejudice.    See FED. R. EVID. 403.       Brown’s conviction is AFFIRMED.




                                       2